Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Hughley on 18 March 2021.

The application has been amended as follows: 

Cancelled Claims 9-20
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowed over the closest prior art of record. The closest prior art of record is considered to be Chang et al. (US 2014/0200710).
Regarding Claim 1, Chang et al. (US’710) teach a system comprising: a cavity (Abstract); an injection nozzle (“tube”) capable of injecting material into the cavity (id.); a plurality of sensors (including sensors for sensing screw velocity, barrel pressure, and temperature) at sensor locations, wherein each of the plurality of sensors capable of measuring parameters at one of the sensor locations during a first molding cycle [0049, 0059]; and a controller (including sensors, controller 17, and computer 100 with processor) capable of controlling a flow rate of injection of material into the cavity, wherein the controller is capable of receive the measured parameters and comparing the measured 
 US’710 fails to teach either a system capable of calculating the weight and mass of injected material in the cavity and measuring actual weight and mass of injected material in the mold or capable of determining whether measured weight and mass match calculated weight and mass. Nor prior art which teaches or suggests these limitations has been identified as of this Allowance. Therefore, Claim 1 is allowed. Claims 2-8 are allowed as depending from allowed Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712




/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712